DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        TYRONE CUMMINGS,
                            Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D21-1034

                          [December 1, 2021]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Rosemarie Scher,
Judge; L.T. Case No. 501989CF013783AXXXMB.

  Lydia Pittaway of Pittaway Law, PLLC, Fort Pierce, for appellant.

  No appearance required for appellee.

PER CURIAM.

  Affirmed. See Sherwood v. State, 745 So. 2d 378 (Fla. 4th DCA 1999).

WARNER, GROSS and DAMOORGIAN, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.